Citation Nr: 0813271	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to 
herbicide agents.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for the residuals of 
dental trauma.

5.  Entitlement to service connection for a right hand 
disability.

6.  Entitlement to service connection for the scar residuals 
of shrapnel injuries to the right arm and left hand.

7.  Entitlement to service connection for cardiovascular 
disease.

8.  Entitlement to service connection for bilateral 
onychomycosis.

9.  Entitlement to service connection for headaches.

10.  Entitlement to a compensable rating for bilateral 
hearing loss.

11.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.

12.  Entitlement to an initial compensable rating for the 
scar residuals of a shrapnel injury to the chest.

13.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).

14.  Entitlement to an initial rating higher than 20 percent 
for fibromyalgia.

15.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

16.  Whether the assignment of a combined 80 percent 
disability rating effective March 1, 2002, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970, and from November 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for a skin disorder, an eye 
disorder, the residuals of dental trauma, a right hand 
disability, the scar residuals of shrapnel injuries to the 
right arm and left hand, cardiovascular disease, bilateral 
onychomycosis, and headaches, and granted noncompensable 
service connection for the scar residuals of a shrapnel 
injury of the chest, granted service connection and awarded a 
10 percent disability rating for tinnitus, granted service 
connection and awarded a 70 percent disability rating for 
PTSD, granted service connection and awarded a 20 percent 
disability rating for fibromyalgia, granted service 
connection and awarded a 20 percent disability rating for 
diabetes mellitus, denied a claim for a compensable rating 
for bilateral hearing loss, and determined that the 
assignment of a combined 80 percent disability rating, 
effective March 1, 2002, was proper.  

In October 2003 correspondence, the veteran filed 
applications to reopen his previously denied claims of 
entitlement to service connection for the scar residuals of 
shrapnel injuries of the hand, left knee, and face, to reopen 
his previously denied claim of entitlement to service 
connection for a skin disorder manifested by sebaceous cysts 
and lipomas, and filed new claims of entitlement to an 
increased rating for the service-connected scar residuals of 
shrapnel injuries to the left heel and lower extremities.  
The Board refers those claims to the RO for appropriate 
action.

The issues of entitlement to service connection for a skin 
disorder, to include as secondary to exposure to herbicide 
agents, for the scar residuals of shrapnel injuries to the 
right arm and left hand, the residuals of dental trauma, 
cardiovascular disease, bilateral onychomycosis, headaches, 
and entitlement to increased ratings for PTSD, fibromyalgia, 
and whether the assignment of a combined 80 percent 
disability rating effective March 1, 2002, was proper are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a skin disorder was 
previously denied in July 1976 and April 1998 rating 
decisions.  The veteran was notified of those decisions but 
failed to perfect an appeal of either.

2.  The evidence received since the last final denial in 
April 1998 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

3.  The veteran does not have an eye disorder that is 
causally or etiologically related to service.  

4.  The veteran does not have a current diagnosis of a right 
hand disability.

5.  The veteran's service-connected bilateral hearing loss is 
manifested by no more than auditory acuity level II in both 
the right and left ears.

6.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  

7.  Since October 18, 2002, the veteran's residuals of a 
shrapnel wound to the chest have has been manifested by a 
well-healed .5 by .5 centimeter scar on the anterior chest 
near the suprasternal notch.  The scar is slightly depressed, 
whitish in color, and there is some sensitivity to palpation.  
There is no adherence to underlying tissue; the texture of 
the skin is smooth.  There is no ulceration or breakdown of 
the skin, and no edema or keloid formation.

8.  Since January 8, 2004, the veteran's diabetes mellitus 
has been manifested by the need for daily oral hypoglycemic 
agents and dietary restrictions, but his physical activity 
has not been clinically regulated.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied the claim for 
service connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a skin disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  An eye disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

4.  A claimed right hand disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 
(2007).

6.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(1998-2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

7.  The criteria for a 10 percent rating, but no more, for a 
chest scar have been met since October 18, 2002, the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118; DCs 7802 to 7805 (2007).

8.  The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met since January 8, 2004, 
the effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, DC 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for a skin disorder was previously denied 
in July 1976 and April 1998 rating decisions.  Although the 
RO denied the veteran's claim for service connection on the 
merits, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an March 1983 rating decision, the RO denied the veteran's 
claim for service connection for a skin disorder.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2006 and 2007).  Thus, the July 1976 and April 1998 
decisions became final because the veteran did not file a 
timely appeal.

The claim for entitlement to service connection for a skin 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in January 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence 
demonstrating a current diagnosis of a skin disorder and the 
claim was denied.  

The veteran applied to reopen his claim for service 
connection in January 2002.  The Board finds that the 
evidence received since the last final decision in April 1998 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes treatment records dated from 
February 2001 to May 2006 which show that the veteran has 
been diagnosed with and treated for skin disorders variously 
diagnosed as tinea corporis and urticaria.  This is evidence 
that is both new and material, as it demonstrates a current 
diagnosis of a skin disorder.  At the time of the April 1998 
denial, the veteran did not have a formal diagnosis of a skin 
disorder.  This new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.   New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for a skin disorder is reopened.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).




A.  Eyes

The veteran's service medical records for both periods of 
active service do not demonstrate any complaints, treatment, 
or diagnoses related to the eyes.  As no disorder of the eyes 
was diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

Post-service medical records reflect that the veteran has 
been found to have refractive error of the eyes (myopia).  
Refractive error of the eyes, however, is not a disability 
for VA purposes.  Accordingly, such a disorder cannot be 
service-connected, absent evidence of aggravation by 
superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 
Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

Refractory errors of the eye include such eye disorders as 
myopia, presbyopia and astigmatism.  The veteran's myopia in 
this case, therefore, cannot be service-connected absent 
evidence of aggravation.  The record, however, is negative 
for evidence of refractive error in service, and therefore is 
negative for evidence of aggravation by a superimposed 
disease or injury in service.  There is similarly no post-
service evidence that the veteran's refractive error was 
aggravated by disease or injury related to service.  The 
veteran's myopia accordingly may not be service connected in 
this case.  

Post-service treatment records show that the veteran 
complained of blurred vision in November 2005.  The blurred 
vision was determined to be related to elevated blood 
pressure.  No disorder of the eyes was diagnosed.  
Additionally, on diabetic eye examination in June 2005, his 
eyes were found to be normal.  The veteran has not been 
diagnosed with any disorder of the eyes aside from refractive 
error.  Accordingly, there is no current disorder of the eyes 
for which the veteran may be service-connected.

With respect to the veteran's claim for service connection 
for an eye disorder, the Board has considered the veteran's 
statements asserting a relationship between his claimed eye 
disorder and active duty service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, and the treatment records, 
in light of the applicable law, and finds that the 
preponderance of the evidence fails to support the veteran's 
claim for service connection for an eye disorder and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Right Hand

The veteran contends that he has a right hand disability 
manifested by stiffness of the joints.  The veteran's service 
medical records do not reveal complaints or treatment related 
to the right hand.  Similarly, post-service medical records 
do not demonstrate that the veteran has either complained of 
or sought treatment for problems with his right hand.  The 
Board notes, incidentally, that the veteran is service-
connected for fibromyalgia, a disorder which affects the 
joints, and post-service medical records reveal extensive 
treatment for complaints of pain and discomfort associated 
with fibromyalgia.  None of these records, however, include 
specific complaints of right hand pain or stiffness of the 
joints, and there is no clinical evidence demonstrating that 
the veteran has been diagnosed with a right hand disability.  
Significantly, while the veteran has not been specifically 
diagnosed with a right hand disability manifested by 
stiffness, his 20 percent rating for fibromyalgia does take 
into consideration the generalized pain and stiffness of the 
of the joints that the veteran experiences.

In this case, there is no evidence establishing a diagnosis 
of a right hand disability.  As a right hand disability has 
not been diagnosed, service connection for a right hand 
disability must, necessarily, be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran, and the treatment 
records, in light of the applicable law, and finds that the 
preponderance of the evidence fails to support the veteran's 
claim for service connection for a right hand disability and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

A.  Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

The veteran underwent VA audiological examination in October 
2003.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
65
65
LEFT
45
45
60
60
60

The averages were 55 in the right ear and 53 in the left ear.  
Speech recognition ability was 88 percent, bilaterally.  

For the right ear, the average pure tone threshold of 55 
decibels, along with a speech discrimination rate in the 88 
percentile warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 53 decibels, along with a speech 
discrimination rate in the 88 percentile warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral 
II, the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The veteran has not contended that his hearing loss has 
worsened since the date of the October 2003 examination.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the October 2003 audiometric test 
results, as compared to the rating criteria, a compensable 
rating may not be granted. 

As the preponderance of the evidence is against the claim for 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under DC 6260 there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003, versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

C.  Chest Scar

The veteran's chest scar has been rated as noncompensably 
disabling under DC 7805, which pertains to scars on areas of 
the body aside from the head, face or neck.  38 C.F.R. 
§ 4.118, DC 7805.  Diagnostic Code 7805 directs that scars in 
this category be rated based upon limitation of function of 
the affected part.  Id.  On VA examination in April 2003, the 
veteran was found to have a stable superficial scar on his 
chest.  In this regard, Diagnostic Code 7804 is applicable.  
Diagnostic Code 7804 provides for a single maximum 10 percent 
rating where superficial scars are painful on examination.  
38 C.F.R. § 4.118, DC 7804.  A note associated with this 
diagnostic code specifies that superficial scars are not 
those associated with underlying soft tissue damage.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Codes 
7800 is not applicable, as the veteran's scar does not affect 
his head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  
Similarly, DCs 7801 and 7802 are not applicable, as the 
veteran's scar does not exceed an area of 6 inches.  
38 C.F.R. § 4.118, DCs 7801, 7802.  Finally, DC 7803 is not 
applicable as the veteran's scar was determined to be stable 
on VA examination in April 2003.

Post-service clinical records do not demonstrate complaints 
or treatment for the veteran's chest scar.  

On VA examination in April 2003, the veteran reported a 
history of having sustained a shrapnel wound to the chest 
during service in Vietnam.  He stated that the shrapnel was 
removed while he was still in Vietnam, and that the injury 
had been treated with a drainage tube.  The veteran stated 
that his current symptoms included occasional soreness and 
tenderness to palpation.  Physical examination revealed a 
well-healed .5 by .5 centimeter scar on the anterior chest 
near the suprasternal notch.  The scar was slightly 
depressed, whitish in color, and there was some sensitivity 
to palpation.  There was no adherence to underlying tissue; 
the texture of the skin was smooth.  There was no ulceration 
or breakdown of the skin, and no edema or keloid formation.

Because the veteran reported occasional soreness and 
tenderness to palpation of the chest scar, the Board finds 
that he is entitled to a 10 percent rating for the scar, 
under DC 7804.  Additionally, because the veteran's 
testimony, which the Board has determined to be both credible 
and competent, demonstrates these symptoms to have persisted 
since the effective date of service connection, the Board 
finds that the veteran is entitled to an increased rating of 
10 percent since October 18, 2002.  Layno v. Brown, 6 Vet. 
App. 465 (1994) (layperson is competent to report and 
describe the severity of symptoms that are capable of lay 
observation).  

The veteran could be entitled to a rating in excess of 10 
percent if the chest scar limits his range of motion.  
38 C.F.R. § 4.118, DC 7805.  On VA examination in April 2003, 
however, the scar was not observed to result in limitation of 
motion or loss of function.  As the veteran's chest scar was 
found not to involve limitation of motion or loss of 
function, the Board finds that he is not entitled to a rating 
in excess of 10 percent.

As there are no other diagnostic codes applicable to the 
veteran's chest scar, the Board finds that he is not entitled 
to a rating in excess of 10 percent.

In sum, the Board finds that the veteran's chest scar has 
been 10 percent disabling since the effective date of service 
connection.  The Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, there 
are not other applicable diagnostic codes that provide for a 
rating in excess of 10 percent.  The preponderance of the 
evidence is against the claim and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

D.  Diabetes Mellitus

The veteran's diabetes mellitus has been rated 20 percent 
disabling under DC 7913.  Diagnostic Code 7913 provides for a 
20 percent rating where the diabetes mellitus requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, DC 7913.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2007).

The veteran was diagnosed with diabetes mellitus at least as 
early as January 2004.  A record of his initial diagnosis is 
not in the claims folder.  However, a February 2004 letter 
from his private physician stated that the veteran had 
undergone education for management of diabetes in January 
2004.  According to VA and private examiners, the veteran's 
diabetes mellitus is under fair control.  The veteran has 
been advised to follow a restricted diet for control of his 
diabetes mellitus.  This diet consists of restricted calories 
and a low fat regimen.  

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  His dosages have increased periodically 
since the initial prescription.  He has not been prescribed 
insulin injections as a part of his control regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 
1996) (defining regulation of activities as used by VA in DC 
7913).  Treatment records dated as recently as June 2005 show 
that the veteran had been advised to exercise daily in effort 
to control his diabetes mellitus.  In order to meet a higher 
rating of 40 percent, the veteran must have been told that he 
should avoid any strenuous occupational or recreational 
activities.  38 C.F.R. § 4.119, DC 7913 (emphasis added).  
The available evidence does not indicate that the veteran has 
been prescribed or advised to avoid strenuous occupational 
and recreational activities, as is required in order to merit 
a higher rating of 40 percent.  The fact that the veteran has 
been advised that he should exercise, in the absence of 
specified medical guidelines for that exercise, does not meet 
the criterion requiring regulation of activity so as to 
warrant a 40 percent evaluation.

While the veteran here has been prescribed a restricted diet 
and oral hypoglycemic agents in effort to control his 
diabetes, he has not been prescribed insulin or limited 
physical activity or advised to avoid recreational 
activities.  The veteran therefore does not meet the criteria 
for a higher rating of 40 percent.  38 C.F.R. § 4.119, 
DC 7913.  

The Board finds that the veteran's diabetes mellitus has been 
no more than 20 percent disabling since the effective date of 
service connection.  The Board has considered whether a 
higher rating might be warranted for any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
weight of the credible evidence demonstrates that a 20 
percent rating but no more has been warranted since January 
8, 2004, the effective date of service connection.  The 
preponderance of the evidence is against the claim for an 
increased rating and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002, October 2002, 
July 2003, December 2003, January 2004, and October 2006; 
rating decisions in September 2002, October 2002, June 2003, 
November 2003, January 2004, and July 2004; and statements of 
the case in January 2004, November 2004, May 2005, and 
December 205.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2005, December 2005, and January 2006 supplemental 
statements of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

The claim for service connection for a skin disorder is 
reopened.  To that extent only, the appeal is allowed.

Service connection for an eye disorder is denied.

Service connection for right hand stiffness is denied.
A compensable rating for bilateral hearing loss is denied.

A 10 percent rating, but no more, for a chest scar is 
granted. 

A schedular evaluation in excess of 10 percent for tinnitus 
is denied. 

A rating higher than 20 percent for diabetes mellitus is 
denied.
REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a skin 
disorder, to include as secondary to exposure to herbicide 
agents, for the scar residuals of shrapnel injuries to the 
right arm and left hand, the residuals of dental trauma, 
cardiovascular disease, bilateral onychomycosis, headaches, 
and entitlement to increased ratings for PTSD, fibromyalgia, 
and whether the assignment of a combined 80 percent 
disability rating effective March 1, 2002, was proper.

As to the claim of entitlement to service connection for a 
skin disorder, the service medical records do not reflect 
treatment or complaints of skin problems aside from a 
complaint related to an insect bite in May 1991.  On 
examination in July 1970 and May 1991, prior to separation 
from both periods of active service, the veteran denied that 
he was currently experiencing skin problems and also denied a 
history of skin problems.  Physical examination revealed no 
abnormalities of the skin.

Post-service clinical records show that on VA examination in 
November 1975 and February 1998 the veteran complained of 
experiencing an intermittent rash since his service in 
Vietnam.  The first post-service clinical evidence of 
treatment for skin problems, however, is dated in March 2001.  
At that time, the veteran was found to have a maculopapular 
rash with elevated borders in the face, sternal area, both 
legs, and feet.  There were some scales on the feet and legs.  
The assessment was dermatitis.  Subsequent treatment records 
show frequent assessments of tinea corporis and urticaria.  
Additionally, treatment records dated in August 2001 show 
that it was felt that his skin disorder could possibly be a 
form of lupus.  Treatment records dated to May 2006 show 
regular treatment for skin problems.

With respect to the claim of entitlement to service 
connection for scars of the right arm and left hand, the 
veteran contends that he has scars on his right arm and left 
hand that are the residuals of shrapnel injuries sustained in 
Vietnam.  The record reflects that the veteran served in 
Vietnam for approximately one year during the Vietnam War.  
His service personnel records reflect awards consistent with 
combat service, including the combat infantryman badge and 
the Purple Heart.  The record reflects that the Purple Heart 
was awarded for shrapnel injuries to the lower extremities, 
and he has already been service-connected for the residuals 
of these injuries.  His service medical records do not 
demonstrate treatment for shrapnel injuries sustained to the 
right arm and left hand.  Additionally, on examination in 
March 1965, prior to induction into service, the veteran was 
found to have a one-inch scar on his right forearm.  His 
separation examination does not note the presence of any 
scars on his right arm or left hand.  On VA examination in 
April 2003, the veteran was observed to have a 5 centimeter 
scar on the dorsal aspect of his right wrist, and several 
scars on the forearms.  On his left arm, there was a 2.5 
centimeter scar on the dorsal aspect of the left wrist.  
While the examiner noted that the scars on the right side of 
the veteran's head, which the veteran claimed were also the 
residuals of shrapnel injuries, were actually the residuals 
of the removal of lipomas, the examiner did not comment as to 
whether it was as likely as not that the scars of the right 
arm and left hand were the residuals of shrapnel injuries.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not yet been 
afforded a VA examination of the skin.  The veteran has 
stated that he has had the same skin rashes since service. 
The veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Because the veteran is competent to 
testify as to the continuity of symptomatology of his skin 
rashes, and his testimony in this regard is credible, the 
Board finds that a remand for an examination and etiological 
opinion is necessary.  McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  With respect to the scars of the right arm and 
left hand, because it remains unclear whether these scars are 
the residuals of shrapnel injuries, the Board finds that a 
remand for an opinion in this respect is necessary in order 
to fairly decide the merits of the claim.

With regard to the claim of entitlement to service connection 
for a dental disability, the veteran contends that he 
sustained dental trauma in Vietnam as a result of a land mine 
explosion.  The record reflects that the veteran served in 
Vietnam for approximately one year during the Vietnam War, 
and that he was awarded the Purple Heart for shrapnel 
injuries to the lower extremities.  His service medical 
records do not demonstrate that he was treated for dental 
trauma in service. Upon entrance into service, the veteran 
was found to have no top teeth, and to be missing molars 17 
through 19 on the bottom.  On separation from service, he was 
missing molar number 30 in addition to those noted on 
entrance.  Aside from the notation of the loss of molar 
number 30 on examination at separation, the veteran's service 
medical records do not reflect any injury leading to the loss 
of tooth number 30.  The veteran has not yet been afforded a 
VA dental examination.  As it remains unclear to the Board 
whether the veteran lost tooth number 30 as a result of 
dental trauma in service, the Board finds that a remand for 
an examination is necessary.

With respect to the claim of entitlement to an increased 
rating for PTSD, in February 2008 correspondence, the 
veteran, through his representative, alleged that his PTSD 
was more severe than the current 70 percent rating reflects.  
Specifically, the veteran contends that while he has not 
admitted to being suicidal, he does not care if he lives, 
which, he argues, is the equivalent to being suicidal, and 
his disability results in major impairment in social and 
occupational functioning, meriting an increased rating of 100 
percent.

The veteran was last afforded a VA examination for PTSD in 
July 2003.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the veteran's last VA examination is not necessarily 
stale, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.  Additionally, 
because the most recent clinical records of record are dated 
in May 2006, the Board finds that there are additional VA 
treatment records pertinent to this claim that are 
outstanding.  Because these may include records that are 
pertinent to the veteran's claim, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran also contends that his fibromyalgia disability is 
more severe than the current 20 percent rating reflects.  The 
veteran was last afforded a VA examination for fibromyalgia 
in July 2003.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the veteran's last VA examination is not necessarily 
stale, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.  

With respect to the claim of entitlement to service 
connection for cardiovascular disease, in a statement 
received in February 2006, the veteran disagreed with the 
November 2005 denial of his claim.  It does not appear from a 
review of the claims file that the veteran has been issued a 
statement of the case on this issue.  Similarly, with respect 
to the claims for service connection for bilateral 
onychomycosis and headaches, in correspondence received in 
October 2002, the veteran disagreed with the October 2002 
denial of these claims.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, with regard to the issue of whether the assignment 
of a combined 80 percent disability rating effective March 1, 
2002, was proper, that claim is inextricably intertwined with 
the claims being remanded.  The resolution of those claims 
might have bearing upon the claim regarding whether the 
assignment of a combined 80 percent disability rating 
effective March 1, 2002, was proper.  The appropriate remedy 
where a pending claim is inextricably intertwined with claims 
currently on appeal is to defer adjudication of the claims on 
appeal pending the adjudication of the inextricably 
intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:
1.  Obtain and associate with the 
claims file records from the VA 
facility in Nashville, Tennessee dated 
from May 2006 to the present.

2.  After the above-requested records 
have been associated with the claims 
file, schedule the veteran for a 
dermatology examination for the purpose 
of obtaining an opinion as to the 
approximate date of onset and etiology 
of any skin disability found to be 
present, and for the purpose of 
obtaining an opinion as to whether the 
scars on the veteran's right arm and 
left hand are as likely as not the 
residuals of shrapnel injuries.  All 
indicated studies must also be 
conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must state 
in the examination report whether the 
claims file was reviewed.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater)  that 
any skin disorder found to be present 
is related to the veteran's service.  
In doing so, the examiner should take 
into consideration the veteran's report 
of a continuity of symptomatology and 
provide a rationale for the opinion.  
The examiner should additionally 
provide an opinion as to whether it is 
as likely as not (50 percent 
probability or greater) that the scars 
of the veteran's right arm and left 
hand are the residuals of shrapnel 
injuries.  The rationale for the 
opinion must be provided.

3.  After the above-requested records 
have been associated with the claims 
file, schedule the veteran for a dental 
examination for the purpose of 
obtaining an opinion regarding the 
etiology of the veteran's current 
dental condition.  All indicated 
studies must also be conducted.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must state in the examination 
report whether the claims file was 
reviewed.  The examiner should provide 
an opinion as to whether it is as 
likely as not (50 percent probability 
or greater) that the veteran sustained 
any dental trauma in service, resulting 
in his current dental condition, and 
specifically whether he lost tooth 
number 30 in service as a result of 
injury or aggravation of a condition 
that existed prior to his entry into 
service.  If the examiner finds that 
the veteran lost tooth number 30 as a 
result of aggravation of a dental 
condition that existed prior to 
service, the examiner should opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the tooth was lost as a result of a 
permanent worsening of the pre-existing 
condition as a result of service, or as 
a result of trauma sustained in 
service, or as to whether it is as 
likely as not (50 percent probability 
or greater)  that the loss of the tooth 
was the result of a natural progression 
of the condition.  The rationale for 
all opinions must be provided.

4.  After the above-requested records 
have been associated with the claims 
file, schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  All signs and 
symptoms of the service-connected 
psychiatric disorder should be reported 
in detail.  The examiner should also 
describe the impact of the veteran's 
psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the veteran's PTSD renders him 
unemployable.

5.  After the above-requested records 
have been associated with the claims 
file, schedule the veteran for a 
neuromuscular examination to determine 
the current severity of his service-
connected fibromyalgia.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All signs and 
symptoms of the service-connected 
fibromyalgia disorder should be 
reported in detail.  The examiner 
should also describe the impact of the 
veteran's psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the veteran's fibromyalgia renders him 
unemployable.

6.  Then, after ensuring any other 
necessary development has been 
completed, issue a statement of the 
case which addresses the issues of 
entitlement to service connection for 
cardiovascular disease, bilateral 
onychomycosis, and headaches, and 
readjudicate the claims of entitlement 
to service connection for a skin 
disorder, to include as secondary to 
exposure to herbicide agents, for the 
scar residuals of shrapnel injuries to 
the right arm and left hand, the 
residuals of dental trauma, and the 
claims of entitlement to increased 
ratings for PTSD, fibromyalgia, and 
whether the assignment of a combined 80 
percent disability rating effective 
March 1, 2002 was proper.  If action 
remains adverse, provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


